Citation Nr: 1040347	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right hip, status post repair of the 
labrum.

2.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right knee with meniscus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 
2007.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, awarded service connection 
and assigned a 10 percent rating for osteoarthritis of the right 
hip, status post repair of labrum, and awarded service connection 
and assigned a 10 percent rating for residuals of a right knee 
meniscal tear. 

The Veteran appeared and testified at a personal hearing in 
August 2010 before the undersigned Veterans Law Judge (VLJ) 
sitting in Seattle, Washington.  A transcript of the hearing is 
contained in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal (see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Veteran was last afforded a fee-basis VA examination in 
February 2009.  During his August 2010 hearing, the Veteran 
testified that his right hip and right knee disabilities have 
significantly worsened since the February 2009 examination.  He 
testified that he had been using a cane to walk for the past 
year, while he was not using any assistive devices in February 
2009.  Due to the weakness of his right lower extremity, he was 
forced to catch himself from falling three to four times a week.  
He reported that his hip would lock and give way often, and it 
took him a fair amount of time to get out of bed in the morning 
because his hip would be locked.  When his hip would pop, and 
unlock, the pain was intense.  The Veteran's military 
occupational specialty was as a physical therapist, and during 
the hearing the VLJ asked him to give an estimate of his right 
knee range of motion.  He responded that he was about 10 to 15 
degrees from full extension, and that his flexion was roughly 100 
to 110 degrees (he was noted to have full extension in February 
2009).  He stated he had not sought treatment for his knee or hip 
since February 2009, and explained that he did not wish to have 
surgery or additional medication (with detrimental side-effects), 
and that, as a health care professional, he knew that there was 
nothing else that could be done for his disabilities.

The Veteran was initially afforded a fee-basis VA examination in 
September 2007.  He provided detailed comments regarding 
exceptions he took with the VA examination report.  Specifically 
pertinent was his statement that the physician did not use a 
goniometer to evaluate his range of motion.  He stated that he 
had absolutely no internal rotation, and could not cross his 
legs, due to the nature of the interaction of his hip labrum 
cartilage and anterior femoral neck.  However, the September 2007 
examiner noted internal rotation to 20 degrees.  During his 
hearing, the Veteran noted that the examiner was a general 
physician and stated he felt an orthopedist should examine his 
disabilities.

The Veteran maintains that internal rotation has been impossible 
due to his hip disability.  During the February 2009 examination, 
the examiner noted right hip internal rotation to 20 degrees.  
Subsequent to range of motion testing for both the right hip and 
the right knee, the examiner noted that joint function was 
additionally limited after repetitive use due to pain.  However, 
she noted that there was no additional degree of limitation.  
Lastly, there is no indication that the Veteran's claims file was 
reviewed in conjunction with the examination.

As the Veteran has testified that his condition has worsened 
since his last VA examination, he reported that his prior VA 
examination did not include use of a goniometer in range of 
motion testing, and the February 2009 examination did not include 
a review of the claims file, the Veteran should be afforded an 
additional VA examination on remand.  Treatment records contained 
in the claims file noted that the Veteran suffered from an 
unfused ossification center or possibly an avulsion fracture, for 
which he underwent an osteotomy.  As an additional examination is 
being requested in regards to the right hip disability, the 
examiner should comment on whether this hip disability could 
represent a malunion of the femur.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VCAA 
notice letter in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) specifically informing him of 
the information and evidence necessary to 
substantiate his claims.

2.  The Veteran should be scheduled for a 
VA joints examination, to evaluate the 
right knee and right hip disabilities.  
Indicated tests and studies, including X-
ray studies, are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the orthopedist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  The examiner should set forth all 
examination findings, along with a complete 
rationale for any conclusions reached.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for Joints Examination.  The 
examination must respond to the 
instructions contained therein.  It must be 
indicated in the report whether a 
goniometer was utilized during the physical 
examination. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.  Thereafter, the AMC/RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


